Citation Nr: 1400797	
Decision Date: 01/08/14    Archive Date: 01/23/14

DOCKET NO.  08-32 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a respiratory disability, to include as due to asbestos exposure and exposure to ionizing radiation.

2.  Entitlement to service connection for dementia, to include as due to asbestos exposure and exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse



ATTORNEY FOR THE BOARD

Paul Sorisio, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to September 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran and his spouse testified before the undersigned at a Board hearing in November 2010.  A transcript (Tr.) of this hearing has been associated with the claims file.  

In June 2011, the Board remanded the above issues for further development.  After the RO issued a supplemental statement of the case in April 2012, the Veteran submitted additional evidence with a waiver of agency of original jurisdiction (AOJ) jurisdiction.  As such, this newly submitted evidence is incorporated into the record and the Board will address it as necessary.

The issue of entitlement to service connection for a respiratory disorder is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The preponderance of the evidence shows that the Veteran's current dementia is not related to his active service, to include exposure to asbestos or possible exposure to ionizing radiation.

CONCLUSION OF LAW

Dementia was not incurred in or aggravated by active service, nor is it due to any incident of active service, to include claimed exposure to asbestos and/or ionizing radiation.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309, 3.311 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The VCAA applies to the instant issue.  

VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  The notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim, defined to include: (1) veteran status; 
(2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Finally, notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, VA sent the Veteran notice letters dated in October 2007 and April 2008.  These letters provided him with adequate notice.  Thereafter, supplemental statements of the case readjudicated the issue in February 2009 and most recently in April 2012.  Thus, any timing error was cured and rendered nonprejudicial.  
See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting that the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  Accordingly, with respect to notice, there is no prejudice to the Veteran in the Board's proceeding with the issuance of a decision on the merits as to this issue. 

Regarding VA's duty to assist, all relevant evidence necessary for an equitable resolution of the issue on appeal has been identified and obtained, to the extent possible.  The evidence of record includes service treatment and personnel records; VA treatment records; private treatment records; the reports of February 2008 and March 2012 VA examination and opinions; multiple lay statements; and the transcript of the November 2010 Board hearing.  The Veteran and his representative have not identified any outstanding relevant evidence.  Concerning the examinations, the Board finds the VA examinations of record are adequate for evaluation purposes as the clinicians recorded pertinent history, performed an objective examination of the Veteran, and provided supporting rationales for the opinions expressed.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  

There is also substantial compliance with the Board's June 2011 Remand directives in that updated VA treatment records were obtained, the Veteran was contacted in a May 2012 letter and requested to identify non-VA treatment providers and to ask his private physician for an opinion.  Additionally, an addendum opinion was obtained.  Further, the Veteran's representative noted in the March 2013 brief that "all of the Board's assigned tasks" were completed on remand.  

The Veteran was also provided an opportunity to set forth his contentions during the November 2010 hearing before the undersigned.  The United States Court of Appeals for Veterans Claims (Court) has held that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that a Veterans Law Judge has a duty to explain fully the issues and a duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  The record reflects that at the November 2010 hearing the undersigned set forth the issues to be discussed at the hearing, focused on the elements necessary to substantiate the claims, and sought to identify any further development that was required to help substantiate the claims.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.

Accordingly, appellate review may proceed without prejudice to the Veteran with respect to the issue decided.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service Connection

In written statements and in testimony before the Board, the Veteran asserted that he developed dementia as a result of exposure to asbestos and/or nuclear warheads while on board the USS Columbus.  He has stated that his duties required him to transverse the entire ship and that he was very close to nuclear war heads.  He has indicated that no one else in his family has been diagnosed with this condition.  He also submitted an article and an abstract in support of his claim.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2013).  In order to establish service connection for a claimed disorder, generally, the following must be shown:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and 
(3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

When a disability is claimed as attributable to radiation exposure during service, service connection can be accomplished in three different ways.  See Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239, 1244 (Fed. Cir. 1997).  First, service connection for certain conditions may be presumed for veterans who engaged in a radiation risk activity pursuant to 38 U.S.C.A. § 1112(c)(3) and 38 C.F.R. § 3.309(d)(3) (2013).  Second, 38 C.F.R. 
§ 3.311(b)(2) (2013) lists other radiogenic diseases that may also be service connected if the VA Undersecretary for Benefits determines that they are related to ionizing radiation exposure during service.  Third, service connection can be established directly under the 3 elements outlined above.  See Combee v. Brown, 
34 F.3d 1039, 1043 (Fed. Cir. 1994); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303 (2013).

In the instant case, the Board finds that the evidence does not show that the Veteran engaged in a radiation risk activity pursuant to the above statute or regulation.  Additionally, as noted below, the Veteran has a diagnosis of dementia.  However, dementia is not on the list of radiogenic diseases.  As such, service connection is not available under § 3.309(d)(3) nor § 3.311(b)(2).  Accordingly, only the third method of establishing service connection, i.e., direct service connection, is at issue in this appeal.

As stated, the medical evidence of record demonstrates that the Veteran has a current mental disorder.  Specifically, VA and private records reflect a diagnosis of dementia.  See February 2008 VA examination report; November 2007 report from A.S.H., Ph.D.  Therefore, the first element of service connection is met.

Regarding an in-service event, injury, or disease, the Veteran has stated that while performing his duties as a disbursing clerk he was in "the Ford magazine" and this is where the ammunition was kept, to include nuclear warheads.  See November 2010 hearing Tr. at 4; see also April 2008 statement (noting that his general quarters were inside the magazine).  He also stated on his substantive appeal that he was not assigned to a particular area during his first few months on the USS Columbus and that his duties took him all over the ship.  

Although the Veteran's service records confirm his presence on the USS Columbus, the overall evidence of record, when weighed, does not support a finding that the Veteran was exposed to radioactive materials during his service aboard the USS Columbus.  The Veteran has not alleged and the evidence does not show that his duties as a disbursing clerk required him to wear laboratory clothes or other special protective gear, to include gloves or masks, as is typical with occupational specialties associated with exposure to ionizing radiation.  Indeed, in an April 2008 statement the Veteran responded "none" to a Radiation Risk Activity Sheet question asking what safeguards were employed to reduce or eliminate exposure from the claimed radiation source.  Further, there is no indication that he was checked frequently with a Geiger counter.  Additionally, the Veteran testified that he did not remember having any problems with dementia while in the service.  See November 2010 hearing Tr. at 8.

The finding regarding the Veteran's lack of exposure to radioactive materials during his service aboard the USS Columbus is based on the Veteran's own statements and testimony (as just discussed) as well as his service records.  The Veteran's DD Form 214 reflects his military occupational specialty was bookkeepers and cashiers.  A review of his service personnel records does not show that he was exposed to radiation and the Veteran has not identified any such evidence.  Thus, at best, he had indirect contact with nuclear materials.  The Board may consider a lack of notation of medical condition or symptoms as substantive negative evidence where such notation would normally be expected.  Buczynski v. Shinseki, 24 Vet. App. 221, 224-27 (2011); see AZ v. Shinseki, 731 F.3d 1303, 1320 (Fed. Cir. 2013) (noting the general common law rule that, "[w]hen evaluating whether the failure to make a statement may be probative of a material fact, 'the underlying test is, would it have been natural for the person to make the assertion in question?'" (emphasis in original) (quoting and adding emphasis to 3A John Henry Wigmore, Evidence in Trial Courts at Common Law § 1042 at 1058 (James H. Chadbourn rev., 1970)).  In this case, the Board finds it would have been natural for the Veteran, if exposed to radiation in service, to have asserted such.  As the dangers from radiation are widely-known, if such exposure occurred, it would have been likely that the Veteran would have reported his exposure to the appropriate Navy personnel.  It is also of note that if the Veteran's regular in-service job duties put him in the vicinity of radioactive material, the service department would have issued him protective clothing or he would have asked for such.  As noted above, the Veteran stated that he did not have any protective gear.  In light of the foregoing, the Board finds that this non-combat Veteran's lay statements, when weighed against the other evidence of record, do not support his assertion of being exposed to radiation.  See Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010) (stating that a non-combat veteran's lay statements must be weighed against other evidence, including the absence of military records supporting the veteran's lay assertions).

Even if in-service radiation exposure was established by the evidence, the Board finds that the weight of the probative evidence would nevertheless be against a link between such exposure and the Veteran's dementia.  There are several opinions regarding nexus.  When evaluating the evidence of record, the Board must analyze its credibility and probative value, account for evidence which it finds to be persuasive or unpersuasive, and provide reasons for rejecting any evidence favorable to the Veteran.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  Although the Board may appropriately favor the opinion of one competent medical authority over another, see Wensch v. Principi, 15 Vet. App. 362, 367 (2001), it must consider and weigh all medical evidence, keeping in mind the command of Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), that the benefit of the doubt in resolving such issues shall be given to the Veteran.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.

After reviewing the claims file, a VA psychiatrist found that it was less likely than not that the Veteran's current dementia was incurred in or caused by his claimed in-service injury, event, or disease.  See March 2012 Medical Opinion DBQ and Addendum.  The VA psychiatrist commented that "the state of scientific consensus in peer-reviewed reputable scientific journals of a direct association between documented radiation exposure and dementia is currently lacking."  The reviewing clinician noted 2 specific, published reports supporting an association between dementia and radiation exposure.  However, the psychiatrist discounted one of the studies noting that the weight of scientific evidence is not conclusive with regards to a direct biological association between dementia as an aging process and ionizing radiation, despite significant evidence regarding hypothesized pathway for cellular anomalies and a variety of ionizing radiation exposure.  The clinician summarized that while there is some low level of evidence for possible contribution of ionizing radiation to the evolution of dementia, there are too many confounders (i.e., inherited genetic factors and other known and unknown environmental factors) to conclude there is a proven direct association that has been repeatedly shown in scientifically controlled studies of larger populations.  In sum, the clinician reiterated that it may be reasonably clinically concluded that it is less likely than not that the Veteran's Alzheimer's dementia has been caused by proven exposure to ionizing radiation, from working in close proximity to nuclear warheads or other sources of radiation.

The Board finds the above opinion to be probative and to carry great weight for several reasons.  First, the examiner stated the opinion in unequivocal terms.  Second, the examiner was informed of the relevant facts of the Veteran's case, to include claimed radiation exposure and pertinent mental health and other medical history.  Specifically, the clinician demonstrated knowledge of the Veteran's past treatment for dementia and his post-service work history as an ironworker.  Additionally, the examiner conducted a review of relevant medical literature and provided an assessment of this textual evidence.  

The Board acknowledges that the Veteran has submitted an internet search result discussing Alzheimer's disease and other related disorders from environmental stresses of ionizing radiation.  The Veteran also submitted a study titled "Incidence of Dementia, Alzheimer Disease, and Vascular Dementia in a Japanese Population: Radiation Effects Research Foundation Adult Health Study."  The first submission is only an abstract and thus does not provide support for the Veteran's theory of entitlement as it is vague and not specific to this Veteran's circumstances.  The second piece of textual evidence looks at exposure to radiation as a possible cause for high rates of Alzheimer disease and/or vascular dementia.  It does not indicate that dementia is a radiogenic disease.  As such, provisions of 38 C.F.R. § 3.311 do not apply.  Further, while this textual evidence may lend some support to the Veteran's theory, the Board places very little weight on it because it does not take into account the Veteran's specific factual situation.  As such, the Board places greater weight on the March 2012 VA psychiatrist's opinion.  See Herlehy v. Brown, 4 Vet. App. 122, 123 (1993) (holding that medical treatises about risk factors in general "do not rebut a specific opinion provided about a specific patient under a specific set of facts where the opinion does not appear to be inconsistent with the general proposition").

After the Board's June 2011 Remand, the RO sent the Veteran a letter requesting that he have his family doctor provide, in writing, an opinion relating his dementia to in-service exposure to asbestos and/or ionizing radiation.  In response to this, the Veteran submitted a May 2012 statement from N.A., D.O., Family Practice Physician.  Dr. N.A. stated that the Veteran's medical history was reviewed and opined that "it is at least likely as not that" the Veteran's current dementia is a result of his military service and exposure to asbestos and radiation.  It was stated that this was due to the Veteran's "prolonged" exposure to "asbestos, radiation, and nuclear material on ships" while on active duty.  It was also noted that the Veteran was in good health before entering the military and has no known contributory family history.  Dr. N.A. also noted the Veteran's PET scan of the brain in March 2007.  

While the Board places some weight on the May 2012 opinion by Dr. N.A., it finds that that the March 2012 VA opinion outweighs it.  The Board places less weight on Dr. N.A.'s opinion because the rationale provided was scant.  Indeed, Dr. N.A. did not cite to any medical literature for the proposition of there being a nexus between dementia and exposure to asbestos and/or radiation.  It was only a bare conclusion.  In contrast, the March 2012 VA psychiatrist conducted a review of pertinent medical literature.  Also, Dr. N.A. did not appear to be informed of all the pertinent facts to the Veteran's medical and industrial history.  This includes the Veteran's history of seizures, coronary artery disease, and post-service occupation as an ironworker, to include an incident where he was unconscious for about 45 minutes.  Further, the Board notes that the Veteran's personnel records show that he was only aboard the USS Columbus, not multiple ships.  As this is an incorrect fact, it lessens the weight and value of Dr. N.A.'s opinion.  

The Board notes that as a result of being on the USS Columbus the evidence establishes that the Veteran was exposed to some asbestos in service.  See February 2008 VA respiratory examination report (noting that the 2507 form (examination request from the RO) conceded minimal asbestos exposure).  However, a May 2008 VA mental health examination report reflects that after reviewing the claims file and examining the Veteran, a VA examiner opined it would be impossible to state without resorting to mere speculation whether or not this Veteran's dementia is due to asbestos exposure.  Despite this statement, the Board finds that the examiner went on to provide reasons for the conclusion that an etiology opinion was not possible without resorting to speculation.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010) ("An examiner's conclusion that a diagnosis or etiology opinion is not possible without resort to speculation is a medical conclusion just as much as a firm diagnosis or a conclusive opinion.").  The examiner stated that there was no clear link between dementia and asbestos exposure "according to the current medical literature."  This shows that the examiner fulfilled an obligation to conduct research on the topic at hand.  Further, the examiner stated that this Veteran had other precipitating factors which may have impacted his memory loss.  These factors include a history of seizures, coronary artery disease, a career as an ironworker with various environmental exposures, and falls during his occupation (including an episode of a 45 minute period of unconsciousness).  These statements show that the examiner was familiar with the Veteran's history and informed of the pertinent facts concerning his case.  In sum, the 2008 VA examiner conducted research of medical literature and attributed the Veteran's dementia to multiple other causes.  As such, this is not just a bald statement and the Board may rely on the examiner's response.

The Board acknowledges the Veteran's contention that his dementia is due to his claimed exposure to asbestos and/or ionizing radiation while on active duty.  As a layperson, however, he is not competent to give a dose estimate.  In this regard, he has not demonstrated the requisite skills, education, or training in the complex areas of asbestos or radiation exposure and resulting diseases.  As a result, his own assertions are not probative to the critical issue in this case of whether his current mental disorder was caused or aggravated by exposure to asbestos and/or ionizing radiation.  

For the reasons stated above, the Board finds that service connection is not warranted for dementia.  As the preponderance of the evidence is against this issue, the benefit of the doubt doctrine does not apply.



ORDER

Service connection for dementia, to include as due to asbestos exposure and exposure to ionizing radiation, is denied.


REMAND

Pursuant to the June 2011 Board remand, a VA physician's assistant reviewed the Veteran's claims file and found that the Veteran "has no evidence of COPD or any respiratory condition; opinion is moot."  Subsequently, the Veteran submitted a May 2012 private radiology report (CT of the chest) that reflects an impression of "[v]ery mild pulmonary fibrosis."  Besides this private radiology report, the record reflects that the Veteran has respiratory diagnoses of sleep apnea (see February 2008 VA examination report), chronic sinusitis (see March 2008 VA treatment record), and obstructive disease with shortness of breath (see March 2009 VA treatment record).

In McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), the Court of Appeals for Veterans Claims held that the requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim . . . even though the disability resolves prior to the Secretary's adjudication of the claim."  In light of the above private and VA treatment reports and McClain, the record reflects that the Veteran has current respiratory diagnoses, to include mild pulmonary fibrosis, during the pendency of this appeal.  As such, the Board finds that a remand is necessary to obtain a VA examination and etiology opinion.  

Additionally on remand, as it appears that the Veteran seeks regular treatment for his respiratory disorder(s), updated VA and private treatment records should be associated with the claims file.  


Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file VA treatment records from April 2012 to the present.  The VA facility or facilities must provide a negative response if the records are not available.  If the records are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.  Contact the Veteran and request that he identify and provide authorization for all non-VA health care providers, other than those already associated with the Veteran's claims file, that have treated him since service for his claimed respiratory disorder(s).  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing.  Notify the Veteran that he may submit medical records directly to VA.

3.  Schedule the Veteran for an appropriate examination to determine the current nature and etiology of his current respiratory disorder(s).  The entire claims folder file (i.e., both the paper claims file and any medical records contained in Virtual VA and VBMS) and a copy of this Remand must be made available to and be reviewed by the examiner and this should be noted in the report.  All necessary testing should be performed.


Following examination, interview of the Veteran, and review of the claims file, the examiner is requested to answer the following questions:

(A) Is it at least as likely as not (50 percent or greater) that any respiratory condition diagnosed at any time during the pendency of the appeal was incurred during the Veteran's active service?

(B) Is it at least as likely as not (50 percent or greater) that any respiratory condition diagnosed at any time during the pendency of the appeal is due to in-service exposure to asbestos?

(C) Is it at least as likely as not (50 percent or greater) that any respiratory condition diagnosed at any time during the pendency of the appeal is due to the claimed in-service exposure to ionizing radiation?

The above questions must be answered for each respiratory diagnosis, to include, but not limited to:  mild pulmonary fibrosis (see May 2012 private radiology report (CT of the chest)), sleep apnea (see February 2008 VA examination report), chronic sinusitis (see March 2008 VA treatment record), and obstructive disease with shortness of breath (see March 2009 VA treatment record).  Comprehensive explanations for all opinions must be included in the examination report.  If the examiner cannot provide the needed opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.

4.  Following the completion of the above, readjudicate the issue on appeal, considering all evidence of record.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
S.C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


